People v Ortiz (2020 NY Slip Op 03033)





People v Ortiz


2020 NY Slip Op 03033


Decided on May 27, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 27, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

LEONARD B. AUSTIN, J.P.
SHERI S. ROMAN
JOSEPH J. MALTESE
HECTOR D. LASALLE, JJ.


2017-08299
 (Ind. No. 9829/15)

[*1]The People of the State of New York, respondent,
vMercedes Ortiz, appellant.


Paul Skip Laisure, New York, NY (Michael Arthus of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove and Arieh Schulman of counsel; Alex Randazzo on the brief), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (William Miller, J.), rendered June 9, 2017, convicting her of criminal trespass in the second degree, upon her plea of guilty, and imposing sentence. The appeal brings up for review an order of protection issued in favor of Monique L. at the time of sentencing.
ORDERED that upon the appeal from the judgment, the order of protection issued in favor of Monique L. at the time of sentencing is vacated, as a matter of discretion in the interest of justice; and it is further,
ORDERED that the judgment is affirmed.
The defendant's contention that the Supreme Court improperly issued an order of protection in favor of Monique L. is unpreserved for appellate review (see CPL 470.05[2]; People v Nieves, 2 NY3d 310, 316-318), but we nevertheless reach the issue in the exercise of our interest of justice jurisdiction. As the defendant contends, the Supreme Court had no authority to issue an order of protection in favor of Monique L., as she was neither a victim of the crime nor a witness to the crime to which the defendant pleaded guilty (see CPL 530.13[4]; People v Hanniford, 174 AD3d 921, 922; People v Cooke, 119 AD3d 1399, 1401, affd 24 NY3d 1196; People v Raduns, 70 AD3d 1355).
Accordingly, we vacate the order of protection issued in favor of Monique L. at the time of sentencing.
AUSTIN, J.P., ROMAN, MALTESE and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court